El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por resolución de 9 de agosto de 1918 la Corte de Dis-trito de San Juan, Sección Primera, declaró justificado a favor de Luis Pío Sánchez, de estado casado, el dominio pleno de un solar y casa; y presentada copia certificada de dicha resolución con otro documento, en el registro de la propie-*521dad para su inscripción, el registrador denegó ésta por me-dio de nota que dice así:
“Inscrito el precedente documento, con vista de otro, en cuanto al solar * * con los defectos de no haberse expresado en éste ni en el otro documento, el nombre de la calle o lugar donde radica, como lo preceptúa la regla 3a. del artículo 63 del Reglamento Hipo-tecario, ni tampoco el estado que don Luis Pío Sánchez tenía en la fecha en que adquirió dicho solar, de acuerdo con lo establecido por el Hon. Tribunal Supremo en el caso de Rivera v. Registrador de Guayama, resuelto el 23 de julio de 1918; y denegada la inscripción de la casa, porque habiendo sido construida por don Luis Pío Sán-chez con dinero de su propio peculio, según confesión del mismo señor, constituye ella un bien privativo de él, y perteneciendo el solar en que dicha casa enclava a la sociedad conyugal, por haber sido adquirido a título oneroso, no pueden inscribirse ainbos cuerpos bajo una sola finca por ser distinta la personalidad de un cónyuge de la entidad sociedad de gananciales, como lo ha declarado el propio Tribunal Supremo en sentencias de 6 de marzo de 1914 y 16 de noviembre de 1917, tomos 20 y 25 de las Decisiones de Puerto Rico, páginas 148 y 842.”
La nota transcrita, que lleva fecha de 20 de marzo de 1919; ha sido recurrida para ante esta Corte Suprema en la parte relativa al defecto subsanable de no constar el nombre de la calle o lugar donde radica el solar, y en cuanto deniega la inscripción de la casa, pues entiende el recurrente Luis Pío Sánchez que procede la inscripción de solar y casa con el defecto de no haberse consignado el estado de Luis Pío Sán-chez a la fecha de la adquisición del solar.
Según la certificación de la resolución judicial de agosto 9, 1918 “el solar mide 26 metros 66 centímetros por 18 metros 33 centímetros, equivalentes a 4 áreas, 86.8 centiáreas, y colinda por el norte con terrenos de don Artemio Um-pierre, por el sur con los de Filomena Rivera, por el este con la carretera que conduce de Bayamón a Comerío, y por el oeste con Carlos León y Salomón Hernández.” Y en el otro documento, que es una certificación de las declaraciones *522prestadas por los testigos en el expediente de dominio, consta que casa y solar están situados a la salida del pueblo de Comerío.
El solar y la casa están suficientemente identificados pues radican a la salida del pueblo de Comerío para Baya-món y se expresan sus cuatro colindancias, siendo una de ellas la carretera que conduce de Bayamón a Comerío. La regia 3ª. del artículo 63 del Reglamento para la ejecución de la Ley Hipotecaria ba tenido debido cumplimiento.
Por lo que atañe a la denegatoria de inscripción de la casa carece de sólido fundamento. Las decisiones de esta Corte Suprema invocadas por el registrador, en que se trata dé agrupación de solares o fincas diversas pertenecientes a distintos dueños no son de aplicación al presente caso. El solar by casa a que se refiere la nota recurrida no ban sido materia de agrupación, cuya inscripción se solicite, sino que son partes físicamente unidas de un solo todo aunque el solar es de reputarse de la sociedad legal constituida por Luis Pío Sánchez y su esposa, y la casa es de la propiedad exclusiva de Luis Pío- Sánchez. No hay perjuicio alguno para terceros ni para el cumplimiento de la ley en que solar y casa se inscriban bajo una sola finca, pues en la inscrip-ción ha de constar claramente que la casa, del exclusivo do-minio de Luis Pío Sánchez, ha sido levantada sobre solar que por no expresarse el estado de Luis Pío Sánchez en la fecha de su adquisición está afectado por la presunción de ser bien ganancial, habiendo sido adquirido como lo fué a título oneroso.
Nos limitamos a considerar y resolver las cuestiones le-gales, materia del recurso, sin prestar atención a otras que no han sido levantadas.
Por las razones expuestas es de revocarse la nota recu* »’rida en cuanto al defecto subsanable de no haberse expre *523sado el nombre de la calle o lugar donde radica el solar, y en cuanto deniega la inscripción de la casa sobre él edificada.

Revocada la nota en cuanto se lia hecho la ins-cripción del solar con el defecto subsanable de no expresarse él nombre de la calle o lu-gar donde radica, y en cuanto deniega la ins-cripción de la casa sobre él edificada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutcbison.